Case 1:20-mc-00984-RP Document1 Filed 09/24/20 Page 1 of 6

Lance N. Stott (State Bar No. 00797818)
lanceQaustindefender.com

/stott@reesellp.com

REESE LLP

1004 West Avenue

Austin, Texas 78701

Telephone: (512) 472-0557

[Additional Counsel on Signature Page]

Counsel for Plaintiffs Ronald Chinitz, Sarah Bumpus,
and Rosemary Rodriguez and the Proposed Class

 

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

RONALD CHINIT'Z, SARAH BUMPUS, and
ROSEMARY RODRIGUEZ, individually, and
on behalf of a class of similarly situated persons,

Plaintiffs,
v.

REALOGY HOLDINGS CORP., REALOGY
INTERMEDIATE HOLDINGS LLC,
REALOGY GROUP LLC, REALOGY
SERVICES GROUP LLC, REALOGY
BROKERAGE GROUP LLC (£/k/a NRT
LLC), and MOJO DIALING SOLUTIONS,
LLC,

Defendants.

 

 

1°P0CV 0g 994

de @ fleas iJ
Case No.

 

PLAINTIFFS’ OPPOSED MOTION TO
COMPEL COMPLIANCE WITH
PLAINTIFFS’ SUBPOENA TO NON-
PARTY ARCH TELECOM, INC.
Case 1:20-mc-00984-RP Document1 Filed 09/24/20 Page 2 of 6

Pursuant to Federal Rule of Civil Procedure 45(d)(2)(B), Plaintiffs Ronald Chinitz, Sarah
Bumpus, and Rosemary Rodriguez hereby move for an order compelling non-party Arch Telecom,
Inc., to produce and permit inspection and copying of documents and electronically stored
information (“ESI”) responsive to Plaintiffs’ requests for production of documents attached to a
subpoena that was served on Arch Telecom, Inc., on June 30, 2020 (the “Subpoena”).

Plaintiffs make this motion on the grounds that the documents and ESI they seek are non-
ptivileged, relevant, and proportional to the needs of the case, see FED. R. CIv. P. 26(b)(1), and Arch
‘Telecom, Inc.’s objections and refusal to comply are unsubstantiated and meritless,

A Certificate of Conference pursuant to Local Civil Rule CV-7(i) of the Local Court Rules of
the United States District Court for the Western District of Texas is attached to the accompanying
memorandum of law. Plaintiffs have also filed the Declaration of George V. Granade and
accompanying exhibits in support of the motion.

Plaintiffs respectfully request that this Court grant this motion to compel and order Arch to
produce documents and ESI in response to Requests Nos. 1 through 11 and 18 through 30 of the

Subpoena within ten days of the Court’s order.

Date: September 24, 2020 Respectfully submitted,

By: _/s/ Lance N. Stott
Lance N. Stott (State Bar No. 00797818)
lance(Qaustindefender.com
istott@reesellp.com
REESE LLP
1004 West Avenue
Austin, Texas 78701
‘Telephone: (512) 472-0557

George V. Granade
Lgranade@reeselip.com

REESE LLP

8484 Wilshire Boulevard, Suite 515
Los Angeles, California 90211

 

 
Case 1:20-mc-00984-RP Document1 Filed 09/24/20 Page 3 of 6

Telephone: (310) 393-0070
Facsimile: (212) 253-4272

Michael R. Reese

mrreese(@reesellp. com

REESE LLP

100 West 93rd Street, 16th Floor
New York, New York 10025
Telephone: (212) 643-0500
Facsimile: (212) 253-4272

Hassan A. Zavateel

beavareei@tzlegal.com

Kristen G. Simplicio
ksimphicio@relegal.com

TYCKO & ZAVAREEI LLP

1828 L Street, Northwest, Suite 1000
Washington, District of Columbia 20036
Telephone: (202) 973-0900

Facsimile: (202) 973-0950

Sabita J. Soneji

ssonefi@tzlegal. com

V Chai Oliver Prentice
uprentice@telegal.com

TYCKO & ZAVAREEI LLP
1970 Broadway, Suite 1070
Oakland, California 94612
Telephone: (510) 254-6808
Facsimile: (202) 973-0950

Counsel for Plaintiffs Ronald Chinity, Sarab Bumpus,
and Rosemary Rodriguez and the Proposed Class

 
Case 1:20-mc-00984-RP Document1 Filed 09/24/20 Page 4 of 6

George V, Granade
sgranade@reeselip.com

REESE LLP

8484 Wilshire Boulevard, Suite 515
Los Angeles, California 90211
Telephone: (310) 393-0070
Facsimile: (212) 253-4272

Counsel for Plaintiffs Ronald Chinitz, Sarah Bumpus,
and Rosemary Rodriguez and the Proposed Class

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION

i:20CVO98

RONALD CHINITZ, SARAH BUMPUS, and | Case Nu:
ROSEMARY RODRIGUEZ, individually, and
on behalf of a class of similarly situated persons, CERTIFICATE OF SERVICE

  

4

 

Plaintiffs,
v.

REALOGY HOLDINGS CORP., REALOGY
INTERMEDIATE HOLDINGS LLC,
REALOGY GROUP LLC, REALOGY
SERVICES GROUP LLC, REALOGY
BROKERAGE GROUP LLC (£/k/a NRT
LLC), ard MOJO DIALING SOLUTIONS,
LLC,

Defendants.

 

 

 
Case 1:20-mc-00984-RP Document1 Filed 09/24/20 Page 5 of 6

CERTIFICATE OF SERVICE

I declare that I am a partner at the law firm of Reese LLP, whose address is 8484 Wilshire
Boulevard, Suite 515, Los Angeles, California 90211. I am not a party to the within cause, and I am
over the age of 18 years. My email address is seranade@reeselip.com.

I further declare that on September 24, 2020, I served a true and correct copy of each of the

following documents:

PLAINTIFFS’ OPPOSED MOTION TO COMPEL COMPLIANCE WITH
PLAINTIFFS’ SUBPOENA TO NON-PARTY ARCH TELECOM, INC.;

PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF OPPOSED
MOTION TO COMPEL COMPLIANCE WITH PLAINTIFEFS’ SUBPOENA
TO NON-PARTY ARCH TELECOM, INC. and the attached Certificate of

Conference;

DECLARATION OF GEORGE Y. GRANADE IN SUPPORT OF OPPOSED
MOTION TO COMPEL COMPLIANCE WITH PLAINTIFFS’ SUBPOENA
TO NON-PARTY ARCH TELECOM, INC. and Exhibits 1 through 5 thereto;
and

[PROPOSED] ORDER GRANTING PLAINTIFFS’ OPPOSED MOTION
TO COMPEL COMPLIANCE WITH PLAINTIFFS’ SUBPOENA TO NON-
PARTY ARCH TELECOM, INC.,

by electronic service by transmission of the documents via email to the following persons at the
following email addresses, in accordance with a written agreement dated September 18, 2020, to accept
service via email:

William Raney, via email to braney(@cirke.com
Caryn Stilwell, via email to estihvelKQclrke.com

COPILEVITZ, LAM & RANEY, P.C.
310 West 20th, Suite 300

ISansas City, Missouri 64108

Telephone: (816) 277-0856

Counsel for Arch Telecom, Ine.

 

 
Case 1:20-mc-00984-RP Document1 Filed 09/24/20 Page 6 of 6

I declare under penalty of perjuty under the laws of the United States of America that the
foregoing is true and correct.

Executed on September 24, 2020, at Santa Monica, California.

oy dluome Dh

George'V. Granade

 

 
